Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biffert US (2017/0036471).
As per claims 1, and 11-12, Biffert teaches, an image processing apparatus, a non-transitory computer-readable storage and method comprising: a first acquisition unit configured to acquire a first image obtained by scanning a first printed material printed based on print data (Biffert, fig.10, first image would be 11 the plain image); a second acquisition unit configured to acquire one or more second images obtained by scanning a second printed material printed based on the print data (Biffert, fig.12, “Scanning the Printed Image” would represent second image being scanned); and a generation unit configured to generate an image obtained from the first image and at least one second images among the one or more second images acquired by the second acquisition unit (Biffert, fig.10 an image would then be 74 when analyzed ), as a reference image to be compared with a third image obtained by scanning a third printed material printed based on the print data in order to inspect presence or absence of a defect in the third image (Biffert, fig.10 reference image would be the reference 75 the perfect image, and as the system cycles there is a third image being scanned and ¶[0090] “alternatively, the computing device 60 may directly compare the printed image 74, 75 with the reference image 72. In either case, if the datasets or images do not match, the computing device 60 will detect a defect.”).
As per claim 2, Biffert teaches, the image processing apparatus according to claim 1, wherein the generation unit generates the reference image from the first image and a second image (Biffert, 11 and 74 would be first and second image, which would then make reference image 75 which is what the image is meant to be) which is selected in accordance with a result of comparison with the first image among the one or more second images acquired by the second acquisition unit (Biffert, fig.10 the reference image would be 75 the perfect image of what 74 should have been and ¶[0055] FIGS. 2-5 shows an exemplary printing module 20 generally comprising a plurality of buffers 31, 38 and rollers 32, 39 to convey a printing medium 30 such as a roll of web paper; a scanner 25 to scan a reference image 72 to generate a reference image dataset to be printed on an object such as product packaging 11; a computing device 60 to receive the reference image dataset; a printer 40 to print a printed machine-readable code 74, 75 based on the reference image dataset on the printing medium 30; and a sensor 50 to scan the printed image 74, 75, and generate a printed image dataset. ).
As per claim 3, Biffert teaches, the image processing apparatus according to claim 1, wherein the generation unit generates the reference image from the first image and a second image determined by comparison with the first image to be defect-free among the one or more second images acquired by the second acquisition unit (Biffert, fig.10 if image is 75 then if would be presented like this then it would be defect free from the comparison being done).
As per claim 4, Biffert teaches, the image processing apparatus according to claim 1, wherein, the generation unit weights each of the one or more second images acquired by the second acquisition unit with a weight coefficient in accordance with difference to the first image, and generates a composite image of the weighted second image and the first image (Biffert, fig.10, the weight of 74 would be bigger than that of 11 or another image as the system cycles other images and/or other bar codes, ¶[0025] “ FIG. 10 is an upper perspective view of product packaging including defective and correct images comprising company logos printed thereon in accordance with an exemplary embodiment.” Therefore, a correct image would inherently have the bigger weight).
As per claim 5, Biffert teaches, the image processing apparatus according to claim 4, wherein the weight coefficient is smaller as the difference is larger (Biffert, fug.10 as the system cycles it would then detect a blank one or a solid like that of 75 labels, making the weight coefficient is smaller as the difference is larger, when making a simple comparison).
As per claim 6, Biffert teaches, the image processing apparatus according to claim 1, further comprising: a third acquisition unit configured to acquire the third image (Biffert, 25 is the scanner which would become a third acquisition ); an inspection unit configured to inspect presence or absence of a defect in the third image by comparing the third image and the reference image (Biffert, fig.4 after 25 the processing that happens ); and an output unit configured to output a result of inspection by the inspection unit (Biffert, fig.25 and 23-22 would then be considered inspection unit, and as the system cycles it finds the reference image and first and second and third image).
As per claim 7, Biffert teaches, the image processing apparatus according to claim 1, wherein the second printed material includes a plurality of printed materials (Biffert, fig.10 is the printed material the labels ).
As per claim 8, Biffert teaches, the image processing apparatus according to claim 1, wherein the first printed material is a defect-free material (Biffert, fig.10, 75 is defect free material).
As per claim 9, Biffert teaches, the image processing apparatus according to claim 6, wherein the third acquisition unit acquires the third image by scanning the third printed material conveyed from a printing apparatus (Biffert, fig.4 scanner 25, and being printed the label earlier in the process).
As per claim 10, Biffert teaches, the image processing apparatus according to claim 6, wherein the output unit outputs the third printed material to a tray corresponding to a result of the inspection performed on the third image (Biffert, fig.4 the tray is above he scanner).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/